Exhibit 10.6

 

EXECUTION COPY

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, this “Security Agreement”) is entered into as of October 6, 2005 by and
among Newton Acquisition, Inc., a Delaware corporation (“Holdings”), Newton
Acquisition Merger Sub, Inc., a Delaware corporation (“Merger Sub” and, prior to
the Merger, the “Borrower”), The Neiman Marcus Group, Inc., a Delaware
corporation (“Neiman Marcus”, and after the Merger, the “Borrower”), the
Subsidiary Parties (as defined below) from time to time party hereto and
Deutsche Bank Trust Company Americas, in its capacity as administrative agent
and collateral agent for the lenders party to the Credit Agreement referred to
below (in such capacities, the “Agent”).

 

PRELIMINARY STATEMENT

 

The Loan Parties, the Agent and the Lenders are entering into a Credit Agreement
dated as of the date hereof providing for a revolving facility in an aggregate
principal amount of up to $600,000,000 (subject to increase as provided therein)
(as it may be amended or modified from time to time, the “Credit Agreement”). 
The Grantors are entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrower under the Credit
Agreement and to secure the Secured Obligations, including in the case of each
Grantor that is a Loan Guarantor, its obligations under the Loan Guaranty.

 

ACCORDINGLY, the parties hereto agree as follows:

 


ARTICLE I
DEFINITIONS


 

Section 1.1.                                   Terms Defined in Credit
Agreement.  All capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Credit Agreement.

 

Section 1.2.                                   Terms Defined in UCC.  Terms
defined in the UCC that are not otherwise defined in this Security Agreement or
the Credit Agreement are used herein as defined in the UCC.

 

Section 1.3.                                   Definitions of Certain Terms Used
Herein.  As used in this Security Agreement, in addition to the terms defined in
the preamble and Preliminary Statement above, the following terms shall have the
following meanings:

 

“Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means a landlord waiver or other agreement,
substantially in the form attached hereto as Exhibit K or such other form as
shall be reasonably satisfactory to the Agent, between the Agent and any third
party (including any bailee, consignee, customs broker, or other similar Person)
in possession of any Collateral or any landlord of any

 

--------------------------------------------------------------------------------


 

premises where any Collateral is located, as such landlord waiver or other
agreement may be amended, restated, or otherwise modified from time to time.

 

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the Agent
with respect to the Collateral pursuant to any Loan Document.

 

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

 

“Consignment Inventory” means any Inventory held by a Grantor on a consignment
basis, which Inventory is not owned by a Grantor (and would not be reflected on
a consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP).

 

“Consignment Proceeds” means any proceeds from the sale of any Consignment
Inventory, solely to the extent that such proceeds are identifiable proceeds
from the sale of Consignment Inventory and that the Borrower identifies such
proceeds as such through a method of tracing reasonably satisfactory to the
Agent.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Document” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Excluded Assets” means

 

(a)                    the Specified Credit Card Receivables, any Specified
Credit Card Payments and any Specified In-Store Credit Card Payments;

 

(b)                   the HSBC Credit Card Receivables Accounts;

 

(c)                    more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary;

 

(d)                   any Domestic Subsidiary that is taxed as a partnership for
federal income tax purposes that holds Equity Interests of a Foreign Subsidiary
whose Equity Interests are pledged pursuant to this Security Agreement;

 

(e)                    any Margin Stock;

 

(f)                      Equity Interests in Kate Spade LLC, Gurwitch Products,
L.L.C. and Willow Bend Beverage Corporation;

 

2

--------------------------------------------------------------------------------


 

(g)                   any intercompany Indebtedness of (i) the Borrower or any
Subsidiary that is a Loan Party owing to a Subsidiary that is a Loan Party, (ii)
a Subsidiary that is a Loan Party owing to the Borrower or (iii) any subsidiary
that is not a Loan Party owing to the Borrower or owing to a subsidiary that is
a Loan Party (in the case of (iii), other than such Indebtedness that is
Indebtedness for borrowed money and has a principal amount of $5,000,000 or
more);

 

(h)                   subject to Section 7.15(d), any Equity Interests to the
extent that a pledge of such Equity Interests would give rise to additional
subsidiary reporting requirements under Rule 3-10 or Rule 3-16 of Regulation S-X
promulgated under the Exchange Act of 1934;

 

(i)                       any Consignment Inventory and any Consignment
Proceeds;

 

(j)                       any Leased-Department Inventory and any
Leased-Department Proceeds;

 

(k)                    any leases, licenses, rights or other agreements
contained within the Collateral to which any Grantor is a party or any of its
rights or interests are subject thereto to the extent and solely to the extent
that the proximate result of the grant of such security interest shall be to (1)
constitute or result in the abandonment, invalidation or unenforceability of any
right, title or interest in such Grantor therein, or (2) create a situation
under which such Grantor shall be deemed to have breached or terminated pursuant
to the terms of, or defaulted under, any such Collateral; and in each case under
clauses (1) and (2) above such abandonment, invalidation, unenforceability,
breach, termination or default would not be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles or equity; provided, however, that the Excluded
Assets shall not include, and such security interest shall attach immediately at
such time as the condition causing such abandonment, invalidation,
unenforceability, breach, termination or default shall be remedied and to the
extent severable, shall attach immediately to, any portion of such lease,
license, right or agreement that does not result in any of the consequences
specified in (1) or (2) above; and

 

(l)                       assets that are acquired by any Grantor with the
proceeds of Indebtedness incurred pursuant to Section 6.01(e) and 6.01(f) of the
Credit Agreement and that are subject to a purchase money Lien in favor of the
lenders under such Indebtedness; provided, however, that the aggregate purchase
price paid for the acquisition of such assets shall not exceed $75,000,000 in
the aggregate.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixture” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Grantors” means Holdings, the Borrower and the Subsidiary Parties.

 

“HSBC Credit Card Receivables Accounts” means the deposit accounts # 001846205
held at HSBC Bank USA, N.A. and # 08806372312 held at JPMorgan Chase Bank,
containing proceeds of Specified Credit Card Receivables, which account is owned
by the Borrower but controlled by HSBC and the ownership of which is anticipated
to be transferred to HSBC in the first or

 

3

--------------------------------------------------------------------------------


 

second calendar quarter of 2006.

 

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof, among Holdings, the Borrower, the Subsidiaries from time to time party
thereto, the Agent and the Term Loan Agent, as amended, modified or supplemented
from time to time.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Leased-Department Inventory” means any Inventory relating to a leased
department within one of the Grantors’ retail stores, which Inventory is not
owned by a Grantor (and would not be reflected on a consolidated balance sheet
of Borrower and its Subsidiaries prepared in accordance with GAAP).

 

“Leased-Department Proceeds” means any proceeds from the sale of any
Leased-Department Inventory, solely to the extent that such proceeds are
identifiable proceeds from the sale of Leased-Department Inventory and that the
Borrower identifies such proceeds as such through a method of tracing reasonably
satisfactory to the Agent.

 

“Letter-of-Credit Right” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its owned (1) Patents, (2) Copyrights, or (3) Trademarks,
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

 

“Perfection Certificate”  means a certificate substantially in the form of
Exhibit I completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property owned by any Grantor, other than any Instruments, Securities or
Investment Property that is an Excluded Asset (for so long and to the extent
such exclusion is applicable), whether or not physically delivered to the Agent
pursuant to this Security Agreement.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money (other than the
Specified Credit Card Receivables) that are General Intangibles or that are
otherwise included as Collateral.

 

4

--------------------------------------------------------------------------------


 

“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders holding in the aggregate at least a
majority of the total of the aggregate Credit Exposure of all the Lenders, and
(c) after the Credit Agreement has terminated by its terms and all of the
Obligations thereunder have been paid in full (whether or not the Obligations
under the Credit Agreement were ever accelerated), Lenders holding in the
aggregate at least a majority of the aggregate net Secured Swap Obligations then
due and unpaid from the Grantors to the Lenders under Swap Agreements, as
determined by the Agent in its reasonable discretion.

 

“Revolving Facility Mortgages” shall have the meaning set forth in the
Intercreditor Agreement.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Parties” means (a) the Lenders, (b) the Agent, (c) each Issuing Bank,
(d) each counterparty to any Swap Agreement with a Loan Party the obligations
under which constitute Secured Swap Obligations, (e) the beneficiaries of each
indemnification obligations undertaken by any Loan Party under any Loan Document
and (f) the successors and permitted assigns of each of the foregoing.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Specified Credit Card Receivables” means the Accounts, Documents and other
rights or claims to receive money which are General Intangibles and that have
been or from time to time are sold or otherwise transferred to (i) HSBC pursuant
to the HSBC Arrangements or (ii) any third party pursuant to any Permitted
Replacement Credit Card Program.

 

“Specified Credit Card Payments” means any payments by the holder of a private
label credit card subject to the HSBC Arrangements or any Permitted Replacement
Credit Card Program to the issuer of such credit card that are (i) in the case
of the HSBC Arrangements, made to an HSBC Credit Card Receivables Account or
(ii) in the case of any Permitted Replacement Credit Card Program, made to any
account of a Grantor prior to the transition of ownership of such account to the
applicable third party in connection with the establishment of the applicable
Permitted Replacement Credit Card Program.

 

“Specified In-Store Credit Card Payments” means any payments made in-person by
customers in respect of private label credit cards subject to the HSBC
Arrangements or any Permitted Replacement Credit Card Program in one of the
Grantors’ retail stores, solely to the extent that such payments are
identifiable payments from the holders of such private label credit cards and
that the Borrower identifies such payments as such through a method of tracing
reasonably satisfactory to the Agent.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest constituting Collateral and any right to receive earnings, in
which such Grantor now has or hereafter acquires any right, issued by an issuer
of such Equity Interest.

 

5

--------------------------------------------------------------------------------


 

“Subsidiary Parties” means (a) the Subsidiaries identified on Exhibit J hereto,
(b) NM Nevada Trust, a Massachusetts business trust, and (c) each other Domestic
Subsidiary that becomes a party to this Agreement as a Subsidiary Party after
the date hereof, in accordance with Section 7.13 herein and Section 5.11 of the
Credit Agreement.

 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

 

“Term Loan Agent” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Term Loan Obligations” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Term Loan First Lien Collateral Transition Date” shall have the meaning set
forth in the Intercreditor Agreement.

 

“Term Loan Security Agreement” shall have the meaning set forth in the
Intercreditor Agreement

 

“Term Loan Security Documents” shall have the meaning set forth in the
Intercreditor Agreement

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 


ARTICLE II
GRANT OF SECURITY INTEREST


 

Each Grantor hereby pledges, assigns and grants to the Agent, on behalf of and
for the ratable benefit of the Secured Parties, a security interest in all of
its right, title and interest in, to and under all personal property and other
assets, whether now owned by or owing to, or hereafter acquired by or arising in
favor of such Grantor (including under any trade name or derivations thereof),
and regardless of where located (all of which are collectively referred to as
the “Collateral”), including:

 

(I)                                     ALL ACCOUNTS;

 

(II)                                  ALL CHATTEL PAPER;

 

(III)                               ALL COPYRIGHTS, PATENTS AND TRADEMARKS;

 

6

--------------------------------------------------------------------------------


 

(IV)                              ALL DOCUMENTS;

 

(V)                                 ALL EQUIPMENT;

 

(VI)                              ALL FIXTURES;

 

(VII)                           ALL GENERAL INTANGIBLES;

 

(VIII)                        ALL GOODS;

 

(IX)                                ALL INSTRUMENTS;

 

(X)                                   ALL INVENTORY;

 

(XI)                                ALL INVESTMENT PROPERTY;

 

(XII)                             ALL CASH OR CASH EQUIVALENTS;

 

(XIII)                          ALL LETTERS OF CREDIT, LETTER-OF-CREDIT RIGHTS
AND SUPPORTING OBLIGATIONS;

 

(XIV)                         ALL DEPOSIT ACCOUNTS WITH ANY BANK OR OTHER
FINANCIAL INSTITUTION;

 

(XV)                            ALL COMMERCIAL TORT CLAIMS AS SPECIFIED FROM
TIME TO TIME IN EXHIBIT E; AND

 

(XVI)                         AND ALL ACCESSIONS TO, SUBSTITUTIONS FOR AND
REPLACEMENTS, PROCEEDS (INCLUDING STOCK RIGHTS), INSURANCE PROCEEDS AND PRODUCTS
OF THE FOREGOING, TOGETHER WITH ALL BOOKS AND RECORDS, CUSTOMER LISTS, CREDIT
FILES, COMPUTER FILES, PROGRAMS, PRINTOUTS AND OTHER COMPUTER MATERIALS AND
RECORDS RELATED THERETO AND ANY GENERAL INTANGIBLES AT ANY TIME EVIDENCING OR
RELATING TO ANY OF THE FOREGOING;

 

to secure the prompt and complete payment and performance of the Secured
Obligations.

 

                                                                                               
Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include or the security interest attach to any Excluded
Asset.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 

The Grantors, jointly and severally, represent and warrant to the Agent, for the
benefit of the Secured Parties, that:

 

Section 3.1.                                   Title, Perfection and Priority.
 Each Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Agent the security interest in such Collateral pursuant hereto.  When
financing statements have been filed in the appropriate offices against such
Grantor in the locations listed on Exhibit G, the Agent will have a fully
perfected first priority security interest in that Collateral in which a
security interest may be perfected by filing under the Uniform Commercial Code
in effect in the applicable jurisdiction, subject only to Liens permitted under
Section 4.1(e) and to the terms of the Intercreditor Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 3.2.                                   Type and Jurisdiction of
Organization, Organizational and Identification Numbers.  The type of entity of
each Grantor, its jurisdiction of organization, the organizational number issued
to it by its jurisdiction of organization and its federal employer
identification number are set forth on Exhibit A.

 

Section 3.3.                                   Principal Location.  Each
Grantor’s mailing address and the location of its place of business (if it has
only one) or its chief executive office (if it has more than one place of
business), is disclosed on Exhibit A.

 

Section 3.4.                                   Collateral Locations.  Each
location where Collateral is located as of the date hereof (except for Inventory
in transit) is listed on Exhibit A.  All of said locations are owned by a
Grantor except for locations (i) that are leased by a Grantor as lessee and
designated in Part III(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part III(c) of Exhibit A.

 

Section 3.5.                                   Bailees, Warehousemen, Etc. 
Exhibit B hereto sets forth a list, as of the date hereof, of each bailee,
warehouseman and other third party in possession or control of any Inventory of
any Grantor (except for Inventory in transit) and specifies as to each bailee,
warehouseman or other third party whether the value of the Inventory, at cost,
possessed or controlled by such bailee, warehouseman or other third party
exceeds $2,500,000.

 

Section 3.6.                                   Exact Names.  The name in which
each Grantor has executed this Security Agreement is the exact name as it
appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization.  No Grantor has, during the past
five years, been known by or used any other corporate or fictitious name, or
been a party to any merger or consolidation (other than, in the case of the
Borrower, the Merger) except as disclosed in the Perfection Certificate.

 

Section 3.7.                                   Letter-of-Credit Rights and
Chattel Paper.  Exhibit C lists all Letter-of-Credit Rights and Chattel Paper of
each Grantor.  All actions necessary or desirable to protect and perfect the
Agent’s Lien under the laws of the United States, on each item listed on Exhibit
C (including the delivery of all originals as required hereunder) has been duly
taken by each Grantor. The Agent will have a fully perfected first priority
security interest in the Collateral listed on Exhibit C, subject only to Liens
permitted under Section 4.1(e) and to the terms of the Intercreditor Agreement.

 

Section 3.8.                                   Accounts and Chattel Paper.

 


(A)                                  THE NAMES OF THE OBLIGORS, AMOUNTS OWING,
DUE DATES AND OTHER INFORMATION WITH RESPECT TO EACH GRANTOR’S ACCOUNTS AND
CHATTEL PAPER THAT ARE COLLATERAL ARE AND WILL BE CORRECTLY STATED, AT THE TIME
FURNISHED, IN ALL RECORDS OF SUCH GRANTOR RELATING THERETO AND IN ALL INVOICES
AND EACH COLLATERAL REPORT WITH RESPECT THERETO FURNISHED TO THE AGENT BY SUCH
GRANTOR FROM TIME TO TIME.


 


(B)                                 WITH RESPECT TO ACCOUNTS THAT ARE NOT
EXCLUDED ASSETS, EXCEPT AS SPECIFICALLY DISCLOSED ON THE MOST RECENT COLLATERAL
REPORT, (I) ALL SUCH ACCOUNTS REPRESENT BONA FIDE SALES OF INVENTORY OR
RENDERING OF SERVICES TO ACCOUNT DEBTORS IN THE ORDINARY COURSE OF THE
APPLICABLE GRANTOR’S BUSINESS AND ARE NOT EVIDENCED BY A JUDGMENT, INSTRUMENT OR
CHATTEL PAPER; (II) THERE ARE NO SETOFFS, CLAIMS OR DISPUTES EXISTING OR
ASSERTED WITH RESPECT THERETO AND NO GRANTOR HAS MADE ANY AGREEMENT WITH ANY
ACCOUNT DEBTOR FOR ANY EXTENSION OF TIME FOR THE PAYMENT THEREOF, ANY COMPROMISE
OR SETTLEMENT FOR LESS THAN THE FULL AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT
DEBTOR FROM LIABILITY THEREFOR, OR ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR
ALLOWANCE ALLOWED BY A GRANTOR IN THE ORDINARY COURSE OF ITS BUSINESS FOR PROMPT
PAYMENT AND DISCLOSED TO THE AGENT; (III) TO

 

8

--------------------------------------------------------------------------------


 


THE KNOWLEDGE OF SUCH GRANTOR, THERE ARE NO FACTS, EVENTS OR OCCURRENCES THAT IN
ANY WAY IMPAIR THE VALIDITY OR ENFORCEABILITY THEREOF OR COULD REASONABLY BE
EXPECTED TO REDUCE THE AMOUNT PAYABLE THEREUNDER AS SHOWN ON SUCH GRANTOR’S
BOOKS AND RECORDS AND ANY INVOICES, STATEMENTS AND THE MOST RECENT COLLATERAL
REPORT WITH RESPECT THERETO; (IV) NO GRANTOR HAS RECEIVED ANY NOTICE OF
PROCEEDINGS OR ACTIONS THAT ARE THREATENED OR PENDING AGAINST ANY ACCOUNT DEBTOR
THAT MIGHT RESULT IN ANY MATERIAL ADVERSE CHANGE IN SUCH ACCOUNT DEBTOR’S
FINANCIAL CONDITION; AND (V) NO GRANTOR HAS KNOWLEDGE THAT ANY ACCOUNT DEBTOR IS
UNABLE GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE.


 


(C)                                  IN ADDITION, WITH RESPECT TO ALL ACCOUNTS
THAT ARE NOT EXCLUDED ASSETS, (I) THE AMOUNTS SHOWN ON ALL INVOICES, STATEMENTS
AND THE MOST RECENT COLLATERAL REPORT WITH RESPECT THERETO ARE ACTUALLY AND
ABSOLUTELY OWING TO A GRANTOR AS INDICATED THEREON AND ARE NOT IN ANY WAY
CONTINGENT; AND (II) NO PAYMENTS HAVE BEEN OR SHALL BE MADE THEREON EXCEPT
PAYMENTS DELIVERED TO A BLOCKED ACCOUNT SUBJECT TO A BLOCKED ACCOUNT AGREEMENT
OR A DDA IN RESPECT OF WHICH A DDA NOTIFICATION HAS BEEN DELIVERED, IN EACH CASE
IN ACCORDANCE WITH SECTION 2.21 OF THE CREDIT AGREEMENT.


 

Section 3.9.                                   Inventory.  With respect to any
Inventory scheduled or listed on the most recent Collateral Report, (a) such
Inventory (other than Inventory in transit) is located at one of the Grantors’
locations set forth on Exhibit A, (b) no Inventory (other than Inventory in
transit) is now, or shall at any time or times hereafter be stored at any other
location not set forth on Exhibit A except as permitted by Section 4.1(h), (c)
the Grantors have good, indefeasible and merchantable title to such Inventory
and such Inventory is not subject to any Lien or security interest or document
whatsoever except for the Lien granted to the Agent, for the benefit of the
Secured Parties, and except for Liens permitted under Section 6.02 of the Credit
Agreement, (d) except as specifically disclosed in the most recent Collateral
Report, such Inventory is Eligible Inventory, (e) such Inventory is not subject
to any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties that would, upon sale or other disposition of such
Inventory by the Agent in accordance with the terms hereof, infringe the rights
of such third-party licensor, violate any contract with such third-party
licensor, or cause the Agent to incur any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement related thereto, (f) such Inventory has been
produced in accordance with the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders thereunder and (g) the completion
of manufacture, sale or other disposition of such Inventory by the Agent
following an Event of Default shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which any Grantor is a party or to which such Inventory is subject.

 

Section 3.10.                             Intellectual Property.  No Grantor has
any interest in, or title to, any Patent, Trademark or Copyright except as set
forth on Exhibit D.  This Security Agreement is effective to create a valid and
continuing Lien under the UCC and the laws of the United States and, upon filing
of appropriate financing statements in the offices listed on Exhibit G and this
Security Agreement with the United States Copyright Office and the United States
Patent and Trademark Office, fully perfected first priority security interests
under the UCC and the laws of the United States (subject to the terms of the
Intercreditor Agreement) in favor of the Agent for the ratable benefit of the
Secured Parties on the Patents, Trademarks and Copyrights of the Grantors, such
perfected security interests are enforceable as such as against any and all
creditors of and purchasers from the Grantors; and all action necessary or
desirable under the UCC and the laws of the United States to protect and perfect
the Agent’s Lien on the Patents, Trademarks or Copyrights of the Grantors shall
have been duly taken.

 

Section 3.11.                             No Financing Statements, Security
Agreements.  No financing statement or security agreement describing all or any
portion of the Collateral that has not lapsed or been terminated naming a
Grantor as debtor has been filed or is of record in any jurisdiction except (a)
for financing

 

9

--------------------------------------------------------------------------------


 

statements or security agreements naming the Agent on behalf of the Secured
Parties as the secured party and (b) as permitted by Section 4.1(e) and 4.1(f).

 

Section 3.12.                             Pledged Collateral.

 


(A)                                  EXHIBIT F SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL OF THE PLEDGED COLLATERAL AND THE PERCENTAGE OF THE TOTAL
ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE ISSUER REPRESENTED THEREBY
(EXCEPT ANY EQUITY INTERESTS IN RESPECT OF WHICH A GRANTOR OWNS LESS THAN 10% OF
THE EQUITY INTERESTS OF THE ISSUER OF SUCH EQUITY INTERESTS).  EACH GRANTOR IS
THE DIRECT, SOLE BENEFICIAL OWNER AND SOLE HOLDER OF RECORD OF THE PLEDGED
COLLATERAL LISTED ON EXHIBIT F AS BEING OWNED BY IT, FREE AND CLEAR OF ANY
LIENS, EXCEPT FOR THE SECURITY INTEREST GRANTED TO THE AGENT FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES HEREUNDER AND LIENS PERMITTED UNDER SECTION 6.02
OF THE CREDIT AGREEMENT.  EACH GRANTOR FURTHER REPRESENTS AND WARRANTS THAT (I)
ALL PLEDGED COLLATERAL CONSTITUTING AN EQUITY INTEREST HAS BEEN (TO THE EXTENT
SUCH CONCEPTS ARE RELEVANT WITH RESPECT TO SUCH PLEDGED COLLATERAL) DULY
AUTHORIZED AND VALIDLY ISSUED BY THE ISSUER THEREOF AND ARE FULLY PAID AND
NON-ASSESSABLE, (II) WITH RESPECT TO ANY CERTIFICATES DELIVERED TO THE AGENT (OR
ITS BAILEE) REPRESENTING AN EQUITY INTEREST, EITHER SUCH CERTIFICATES ARE
SECURITIES AS DEFINED IN ARTICLE 8 OF THE UCC AS A RESULT OF ACTIONS BY THE
ISSUER OR OTHERWISE, OR, IF SUCH CERTIFICATES ARE NOT SECURITIES, SUCH GRANTOR
HAS SO INFORMED THE AGENT SO THAT THE AGENT (OR ITS BAILEE) MAY TAKE STEPS TO
PERFECT ITS SECURITY INTEREST THEREIN AS A GENERAL INTANGIBLE, (III) IT SHALL
HAVE USED ITS COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL PLEDGED
COLLATERAL HELD BY A SECURITIES INTERMEDIARY IS COVERED BY A CONTROL AGREEMENT
AMONG THE APPLICABLE GRANTOR, THE SECURITIES INTERMEDIARY AND THE AGENT (OR ITS
BAILEE) PURSUANT TO WHICH THE AGENT (OR ITS BAILEE) HAS CONTROL, AND (IV) ALL
PLEDGED COLLATERAL THAT REPRESENTS INDEBTEDNESS OWED TO ANY GRANTOR HAS BEEN
DULY AUTHORIZED, AUTHENTICATED OR ISSUED AND DELIVERED BY THE ISSUER OF SUCH
INDEBTEDNESS, IS THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH ISSUER AND SUCH
ISSUER IS NOT IN DEFAULT THEREUNDER.


 


(B)                                 (I) NONE OF THE PLEDGED COLLATERAL HAS BEEN
ISSUED OR TRANSFERRED IN VIOLATION OF THE SECURITIES REGISTRATION, SECURITIES
DISCLOSURE OR SIMILAR LAWS OF ANY JURISDICTION TO WHICH SUCH ISSUANCE OR
TRANSFER MAY BE SUBJECT, (II) NONE OF THE PLEDGED COLLATERAL IS OR WILL BE
SUBJECT TO ANY OPTION, RIGHT OF FIRST REFUSAL, SHAREHOLDERS AGREEMENT, CHARTER
OR BY-LAW PROVISIONS OR CONTRACTUAL RESTRICTION OF ANY NATURE THAT MIGHT
PROHIBIT, IMPAIR, DELAY OR OTHERWISE AFFECT THE PLEDGE OF SUCH PLEDGED
COLLATERAL HEREUNDER, THE SALE OR DISPOSITION THEREOF PURSUANT HERETO OR THE
EXERCISE BY THE AGENT OF RIGHTS AND REMEDIES HEREUNDER, AND (III) NO CONSENT,
APPROVAL, AUTHORIZATION, OR OTHER ACTION BY, AND NO GIVING OF NOTICE, FILING
WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED FOR THE PLEDGE
BY THE GRANTORS OF THE PLEDGED COLLATERAL PURSUANT TO THIS SECURITY AGREEMENT OR
FOR THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS SECURITY AGREEMENT BY THE
GRANTORS, OR FOR THE EXERCISE BY THE AGENT OF THE VOTING OR OTHER RIGHTS
PROVIDED FOR IN THIS SECURITY AGREEMENT OR FOR THE REMEDIES IN RESPECT OF THE
PLEDGED COLLATERAL PURSUANT TO THIS SECURITY AGREEMENT, EXCEPT AS MAY BE
REQUIRED IN CONNECTION WITH SUCH DISPOSITION BY LAWS AFFECTING THE OFFERING AND
SALE OF SECURITIES GENERALLY.


 


(C)                                  EXCEPT AS SET FORTH ON EXHIBIT F, NONE OF
THE PLEDGED COLLATERAL WHICH REPRESENTS INDEBTEDNESS OWED TO A GRANTOR IS
SUBORDINATED IN RIGHT OF PAYMENT TO OTHER INDEBTEDNESS OR SUBJECT TO THE TERMS
OF AN INDENTURE.


 

Section 3.13.                             Commercial Tort Claims.  As of the
date hereof, no Grantor holds any Commercial Tort Claims having a value in
excess of $1,000,000 for which such Grantor has filed a complaint in a court of
competent jurisdiction, except as indicated on Exhibit E hereto.

 

10

--------------------------------------------------------------------------------


 

Section 3.14.                             Perfection Certificate.  The
Perfection Certificate has been duly prepared, completed and executed and the
information set forth therein is correct and complete in all material respects
as of the date hereof.

 


ARTICLE IV
COVENANTS


 

From the date hereof, and thereafter until this Security Agreement is
terminated, each Grantor agrees that:

 

Section 4.1.                                   General.

 


(A)                                  COLLATERAL RECORDS.  EACH GRANTOR WILL
MAINTAIN COMPLETE AND ACCURATE BOOKS AND RECORDS AS IS CONSISTENT WITH ITS
PRACTICES AS OF THE DATE HEREOF IN ALL MATERIAL RESPECTS WITH RESPECT TO THE
COLLATERAL, AND FURNISH TO THE AGENT SUCH REPORTS RELATING TO THE COLLATERAL AS
THE AGENT SHALL FROM TIME TO TIME REASONABLY REQUEST.


 


(B)                                 AUTHORIZATION TO FILE FINANCING STATEMENTS;
RATIFICATION.  EACH GRANTOR HEREBY AUTHORIZES THE AGENT TO FILE, AND IF
REQUESTED WILL DELIVER TO THE AGENT, ALL FINANCING STATEMENTS AND OTHER
DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS MAY FROM TIME TO TIME BE REQUESTED BY
THE AGENT IN ORDER TO MAINTAIN A FIRST PRIORITY (SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT) PERFECTED SECURITY INTEREST IN AND, IF APPLICABLE,
CONTROL OF, THE COLLATERAL.  ANY FINANCING STATEMENT FILED BY THE AGENT MAY BE
FILED IN ANY FILING OFFICE IN ANY APPLICABLE UNIFORM COMMERCIAL CODE
JURISDICTION AND MAY (I) INDICATE THE COLLATERAL (1) AS ALL ASSETS OF THE
APPLICABLE GRANTOR OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY
PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9
OF THE UNIFORM COMMERCIAL CODE OF SUCH JURISDICTION, OR (2) BY ANY OTHER
DESCRIPTION WHICH REASONABLY APPROXIMATES THE DESCRIPTION CONTAINED IN THIS
SECURITY AGREEMENT, AND (II) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF
ARTICLE 9 OF THE UCC FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY
FINANCING STATEMENT OR AMENDMENT, INCLUDING (A) WHETHER THE GRANTOR IS AN
ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION
NUMBER ISSUED TO THE GRANTOR AND (B) IN THE CASE OF A FINANCING STATEMENT FILED
AS A FIXTURE FILING, A SUFFICIENT DESCRIPTION OF REAL PROPERTY TO WHICH THE
COLLATERAL RELATES.  EACH GRANTOR ALSO AGREES TO FURNISH ANY SUCH INFORMATION TO
THE AGENT PROMPTLY UPON REQUEST.  EACH GRANTOR ALSO RATIFIES ITS AUTHORIZATION
FOR THE AGENT TO HAVE FILED IN ANY UNIFORM COMMERCIAL CODE JURISDICTION ANY
INITIAL FINANCING STATEMENTS OR AMENDMENTS THERETO IF FILED PRIOR TO THE DATE
HEREOF.


 


(C)                                  FURTHER ASSURANCES.  EACH GRANTOR WILL, IF
REASONABLY REQUESTED BY THE AGENT, BUT NOT MORE FREQUENTLY THAN ONCE PER
QUARTER, FURNISH TO THE AGENT STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND
DESCRIBING THE COLLATERAL AND SUCH OTHER REPORTS AND INFORMATION IN CONNECTION
WITH THE COLLATERAL AS THE AGENT MAY REASONABLY REQUEST, ALL IN SUCH DETAIL AS
THE AGENT MAY REASONABLY SPECIFY. EACH GRANTOR ALSO AGREES TO TAKE ANY AND ALL
ACTIONS NECESSARY TO DEFEND TITLE TO THE COLLATERAL AGAINST ALL PERSONS AND TO
DEFEND THE SECURITY INTEREST OF THE AGENT IN THE COLLATERAL AND THE PRIORITY
THEREOF AGAINST ANY LIEN NOT PERMITTED UNDER SECTION 6.02 OF THE CREDIT
AGREEMENT.


 


(D)                                 DISPOSITION OF COLLATERAL.  NO GRANTOR WILL
SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF THE COLLATERAL EXCEPT FOR SALES,
LEASES, TRANSFERS AND OTHER DISPOSITIONS SPECIFICALLY PERMITTED UNDER SECTION
6.05 OF THE CREDIT AGREEMENT.


 


(E)                                  LIENS.  NO GRANTOR WILL CREATE, INCUR, OR
SUFFER TO EXIST ANY LIEN ON THE COLLATERAL EXCEPT (I) THE SECURITY INTEREST
CREATED BY THIS SECURITY AGREEMENT, AND (II) LIENS PERMITTED BY SECTION 6.02 OF
THE CREDIT AGREEMENT.

 

11

--------------------------------------------------------------------------------


 


(F)                                    OTHER FINANCING STATEMENTS.  NO GRANTOR
WILL AUTHORIZE THE FILING OF ANY FINANCING STATEMENT NAMING IT AS DEBTOR
COVERING ALL OR ANY PORTION OF THE COLLATERAL, EXCEPT TO COVER SECURITY
INTERESTS AS PERMITTED BY SECTION 4.1(E). EACH GRANTOR ACKNOWLEDGES THAT IT IS
NOT AUTHORIZED TO FILE ANY FINANCING STATEMENT OR AMENDMENT OR TERMINATION
STATEMENT WITH RESPECT TO ANY FINANCING STATEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE AGENT, SUBJECT TO SUCH GRANTOR’S RIGHTS UNDER SECTION 9-509(D)(2)
OF THE UCC.  WITHOUT LIMITING THE FOREGOING, EACH GRANTOR SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ANY FINANCING STATEMENT FILED BY
ANY PERSON WITH RESPECT TO CONSIGNMENT INVENTORY SHALL CLEARLY INDICATE THAT
SUCH FINANCING STATEMENT RELATES TO A CONSIGNMENT TRANSACTION WITH RESPECT TO
SUCH CONSIGNMENT INVENTORY BETWEEN THE APPLICABLE GRANTOR AND SUCH PERSON.


 


(G)                                 CHANGE OF NAME, ETC.  EACH GRANTOR AGREES TO
FURNISH TO THE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE IN:  (I) SUCH GRANTOR’S
NAME; (II) THE LOCATION OF SUCH GRANTOR’S CHIEF EXECUTIVE OFFICE OR ITS
PRINCIPAL PLACE OF BUSINESS; (III) SUCH GRANTOR’S ORGANIZATIONAL LEGAL ENTITY
DESIGNATION OR JURISDICTION OF INCORPORATION OR FORMATION; (IV) SUCH GRANTOR’S
FEDERAL TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER
ASSIGNED TO IT BY ITS JURISDICTION OF INCORPORATION OR FORMATION; OR (V) THE
ACQUISITION BY SUCH GRANTOR OF ANY MATERIAL PROPERTY FOR WHICH ADDITIONAL
FILINGS OR RECORDINGS ARE NECESSARY TO PERFECT AND MAINTAIN THE AGENT’S SECURITY
INTEREST THEREIN (TO THE EXTENT PERFECTION OF THE SECURITY INTEREST IN SUCH
PROPERTY IS REQUIRED BY THE TERMS HEREOF).  EACH GRANTOR AGREES NOT TO EFFECT OR
PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE
BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR OTHER APPLICABLE LAW THAT ARE
REQUIRED IN ORDER FOR THE AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE
TO HAVE A VALID, LEGAL AND PERFECTED, FIRST PRIORITY SECURITY INTEREST (SUBJECT
TO THE TERMS OF THE INTERCREDITOR AGREEMENT AND TO LIENS PERMITTED UNDER SECTION
6.02 OF THE CREDIT AGREEMENT THAT HAVE PRIORITY BY OPERATION OF APPLICABLE LAW)
IN THE COLLATERAL FOR ITS BENEFIT AND THE BENEFIT OF THE OTHER SECURED PARTIES.


 


(H)                                 LOCATIONS OF COLLATERAL. NO GRANTOR WILL
MAINTAIN ANY COLLATERAL CONSISTING OF INVENTORY THE AGGREGATE VALUE OF WHICH, AT
COST, IS $2,500,000 OR MORE AT ANY LOCATION OTHER THAN THOSE LOCATIONS LISTED ON
EXHIBIT A OR FACILITIES PURCHASED OR LEASED BY ANY GRANTOR AFTER THE DATE HEREOF
IN ACCORDANCE WITH THE CREDIT AGREEMENT, UNLESS, IN THE CASE OF ANY LOCATION
(OTHER THAN A RETAIL STORE OR CLEARANCE CENTER OR A LOCATION THAT IS OWNED BY A
GRANTOR AND THAT IS NOT SUBJECT TO ANY MORTGAGE OTHER THAN A MORTGAGE) WHERE ANY
COLLATERAL CONSISTING OF INVENTORY THE AGGREGATE VALUE OF WHICH, AT COST, IS
$2,500,000 OR MORE IS LOCATED, SUCH GRANTOR SHALL HAVE OBTAINED A COLLATERAL
ACCESS AGREEMENT FOR SUCH LOCATION.


 


(I)                                     COMPLIANCE WITH TERMS.  EACH GRANTOR
WILL PERFORM AND COMPLY IN ALL MATERIAL RESPECTS WITH ALL OBLIGATIONS IN RESPECT
OF THE COLLATERAL AND ALL MATERIAL AGREEMENTS RELATING TO THE COLLATERAL TO
WHICH IT IS A PARTY OR BY WHICH IT IS BOUND.


 

Section 4.2.                                   Receivables.

 


(A)                                  CERTAIN AGREEMENTS ON RECEIVABLES.  NO
GRANTOR WILL MAKE OR AGREE TO MAKE ANY DISCOUNT, CREDIT, REBATE OR OTHER
REDUCTION IN THE ORIGINAL AMOUNT OWING ON A RECEIVABLE OR ACCEPT IN SATISFACTION
OF A RECEIVABLE LESS THAN THE ORIGINAL AMOUNT THEREOF, EXCEPT THAT, PRIOR TO THE
OCCURRENCE OF AN EVENT OF DEFAULT, ANY GRANTOR MAY REDUCE THE AMOUNT OF
ACCOUNTS, WHETHER FROM THE SALE OF INVENTORY OR OTHERWISE, IN ACCORDANCE WITH
ITS PRESENT POLICIES AND IN THE ORDINARY COURSE OF BUSINESS.


 


(B)                                 COLLECTION OF RECEIVABLES.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECURITY AGREEMENT, EACH GRANTOR WILL COLLECT AND
ENFORCE, IN ACCORDANCE WITH ITS PRESENT POLICIES AND IN THE ORDINARY COURSE OF
BUSINESS, ALL AMOUNTS DUE OR HEREAFTER DUE TO SUCH GRANTOR UNDER THE
RECEIVABLES.

 

12

--------------------------------------------------------------------------------


 


(C)                                  ELECTRONIC CHATTEL PAPER.  IF ANY GRANTOR
AT ANY TIME HOLDS OR ACQUIRES AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY
“TRANSFERABLE RECORD”, AS THAT TERM IS DEFINED IN SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN SECTION 16 OF
THE UNIFORM ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT
JURISDICTION, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE AGENT THEREOF AND, AT THE
REQUEST OF THE AGENT, SHALL TAKE SUCH ACTION AS THE AGENT MAY REASONABLY REQUEST
TO VEST IN THE AGENT CONTROL UNDER UCC SECTION 9-105 OF SUCH ELECTRONIC CHATTEL
PAPER OR CONTROL (TO THE EXTENT THE MEANING OF “CONTROL” HAS NOT BEEN CLEARLY
ESTABLISHED UNDER SUCH PROVISIONS, “CONTROL” IN THIS PARAGRAPH (C) TO HAVE SUCH
MEANING AS THE AGENT SHALL IN GOOD FAITH SPECIFY IN WRITING AFTER CONSULTATION
WITH THE BORROWER) UNDER SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN
GLOBAL AND NATIONAL COMMERCE ACT OR, AS THE CASE MAY BE, SECTION 16 OF THE
UNIFORM ELECTRONIC TRANSACTIONS ACT, AS SO IN EFFECT IN SUCH JURISDICTION, OF
SUCH TRANSFERABLE RECORD.  THE AGENT AGREES WITH SUCH GRANTOR THAT THE AGENT
WILL ARRANGE, PURSUANT TO PROCEDURES REASONABLY SATISFACTORY TO THE AGENT AND SO
LONG AS SUCH PROCEDURES WILL NOT RESULT IN THE AGENT’S LOSS OF CONTROL OR
CONTROL, AS APPLICABLE, FOR THE GRANTOR TO MAKE ALTERATIONS TO THE ELECTRONIC
CHATTEL PAPER OR TRANSFERABLE RECORD PERMITTED UNDER UCC SECTION 9-105 OR, AS
THE CASE MAY BE, SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT OR SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT
FOR A PARTY IN CONTROL TO ALLOW WITHOUT LOSS OF CONTROL OR CONTROL, AS
APPLICABLE, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
OCCUR AFTER TAKING INTO ACCOUNT ANY ACTION BY SUCH GRANTOR WITH RESPECT TO SUCH
ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD.


 

Section 4.3.                                   Inventory Count; Inventory
Reporting System.  The Grantors will conduct a physical count of the Inventory
at least once per fiscal year, and after an occurrence and during the
continuation of an Event of Default, at such other times as the Agent requests. 
The Grantors, at their own expense, shall deliver to the Agent the results of
each physical verification that the Grantors have made, or have caused any other
Person to make on its behalf, of all or any portion of its Inventory. The
Grantors will maintain a retail stock ledger inventory reporting system at all
times.

 

Section 4.4.                                   Delivery of Instruments,
Securities, Chattel Paper and Documents. Each Grantor will (a) deliver to the
Agent immediately upon execution of this Security Agreement the originals of all
Chattel Paper, Securities and Instruments constituting Collateral if any then
exist, (b) hold in trust for the Agent upon receipt and promptly thereafter
deliver to the Agent any Chattel Paper, Securities and Instruments constituting
Collateral received after the date hereof, (c) upon the Agent’s request, deliver
to the Agent, and thereafter hold in trust for the Agent upon receipt and
promptly deliver to the Agent any Document evidencing or constituting Collateral
and (d) upon the Agent’s request, deliver to the Agent a duly executed amendment
to this Security Agreement, in the form of Exhibit H hereto (each, an
“Amendment”), pursuant to which such Grantor will pledge any additional
Collateral.  Each Grantor hereby authorizes the Agent to attach each Amendment
to this Security Agreement and agrees that all additional collateral set forth
in such Amendments shall be considered to be part of the Collateral.

 

Section 4.5.                                   Uncertificated Pledged
Collateral. The Grantors will permit the Agent from time to time to cause
(subject to the terms of the Intercreditor Agreement) the appropriate issuers
(and, if held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral with respect to
which a Grantor owns 50% or more of the Equity Interests of the issuer of such
Pledged Collateral not represented by certificates to mark their books and
records with the numbers and face amounts of all such uncertificated securities
or other types of Pledged Collateral not represented by certificates and all
rollovers and replacements therefor to reflect the Lien of the Agent granted
pursuant to this Security Agreement.  The Grantors will take any actions
reasonably necessary to cause (a) the issuers of uncertificated securities which
are Pledged Collateral with respect to which a Grantor owns 50% or more of the
Equity Interests of the issuer of such Pledged

 

13

--------------------------------------------------------------------------------


 

Collateral, and (b) any securities intermediary which is the holder of any
Pledged Collateral, to cause the Agent to have and retain Control over such
Pledged Collateral (subject to the terms of the Intercreditor Agreement). 
Without limiting the foregoing, each applicable Grantor will use its
commercially reasonable efforts to cause, with respect to Pledged Collateral
held with a securities intermediary in an account with an aggregate asset value
of $5,000,000 or more, such securities intermediary to enter into a control
agreement with the Agent, in form and substance satisfactory to the Agent,
giving the Agent Control (subject to the terms of the Intercreditor Agreement).

 

Section 4.6.                                   Pledged Collateral.

 


(A)                                  REGISTRATION IN NOMINEE NAME;
DENOMINATIONS.  SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, THE AGENT,
ON BEHALF OF THE SECURED PARTIES, SHALL HOLD CERTIFICATED PLEDGED COLLATERAL IN
THE NAME OF THE APPLICABLE GRANTOR, ENDORSED OR ASSIGNED IN BLANK OR IN FAVOR OF
THE AGENT, BUT FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT SHALL HAVE THE RIGHT (IN ITS SOLE AND ABSOLUTE DISCRETION) TO HOLD
THE PLEDGED COLLATERAL IN ITS OWN NAME AS PLEDGEE, OR IN THE NAME OF ITS NOMINEE
(AS PLEDGEE OR AS SUB-AGENT).  EACH GRANTOR WILL PROMPTLY GIVE TO THE AGENT
COPIES OF ANY NOTICES OR OTHER COMMUNICATIONS RECEIVED BY IT WITH RESPECT TO
PLEDGED COLLATERAL REGISTERED IN THE NAME OF SUCH GRANTOR.  SUBJECT TO THE TERMS
OF THE INTERCREDITOR AGREEMENT, FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE AGENT SHALL AT ALL TIMES HAVE THE RIGHT
TO EXCHANGE THE CERTIFICATES REPRESENTING PLEDGED COLLATERAL FOR CERTIFICATES OF
SMALLER OR LARGER DENOMINATIONS FOR ANY PURPOSE CONSISTENT WITH THIS SECURITY
AGREEMENT


 


(B)                                 ANY INDEBTEDNESS OF ANY SUBSIDIARY THAT IS
NOT A LOAN PARTY OWING TO THE BORROWER OR ANY SUBSIDIARY THAT IS A LOAN PARTY IN
EXCESS OF $5,000,000 SHALL BE OR BECOME EVIDENCED BY A PROMISSORY NOTE OR OTHER
INSTRUMENT, AND SUCH NOTE OR INSTRUMENT SHALL BE PROMPTLY PLEDGED AND DELIVERED
TO THE AGENT, DULY ENDORSED IN A MANNER SATISFACTORY TO THE AGENT.


 


(C)                                  EXERCISE OF RIGHTS IN PLEDGED COLLATERAL. 
SUBJECT, IN EACH CASE, TO THE INTERCREDITOR AGREEMENT,


 

(I)                                     WITHOUT IN ANY WAY LIMITING THE
FOREGOING AND SUBJECT TO CLAUSE (II) BELOW, EACH GRANTOR SHALL HAVE THE RIGHT TO
EXERCISE ALL VOTING RIGHTS OR OTHER RIGHTS RELATING TO THE PLEDGED COLLATERAL
FOR ALL PURPOSES NOT INCONSISTENT WITH THIS SECURITY AGREEMENT, THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED HOWEVER, THAT NO VOTE OR OTHER
RIGHT SHALL BE EXERCISED OR ACTION TAKEN WHICH WOULD REASONABLY BE EXPECTED TO
HAVE THE EFFECT OF MATERIALLY AND ADVERSELY IMPAIRING THE RIGHTS OF THE AGENT IN
RESPECT OF THE PLEDGED COLLATERAL.

 

(II)                                  EACH GRANTOR WILL PERMIT THE AGENT OR ITS
NOMINEE AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, WITHOUT NOTICE, TO EXERCISE ALL VOTING RIGHTS OR OTHER RIGHTS
RELATING TO PLEDGED COLLATERAL, INCLUDING, WITHOUT LIMITATION, EXCHANGE,
SUBSCRIPTION OR ANY OTHER RIGHTS, PRIVILEGES, OR OPTIONS PERTAINING TO ANY
EQUITY INTEREST OR INVESTMENT PROPERTY CONSTITUTING PLEDGED COLLATERAL AS IF IT
WERE THE ABSOLUTE OWNER THEREOF.

 

(III)                               EACH GRANTOR SHALL BE ENTITLED TO RECEIVE
AND RETAIN ANY AND ALL DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS
PAID ON OR DISTRIBUTED IN RESPECT OF THE PLEDGED COLLATERAL TO THE EXTENT AND
ONLY TO THE EXTENT THAT SUCH DIVIDENDS, INTEREST, PRINCIPAL AND OTHER
DISTRIBUTIONS ARE PERMITTED BY, AND OTHERWISE PAID OR DISTRIBUTED IN ACCORDANCE
WITH, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS
AND APPLICABLE LAW; PROVIDED, HOWEVER, THAT ANY NON-CASH DIVIDENDS, INTEREST,
PRINCIPAL OR OTHER DISTRIBUTIONS THAT WOULD CONSTITUTE PLEDGED COLLATERAL,
WHETHER RESULTING FROM A SUBDIVISION, COMBINATION OR

 

14

--------------------------------------------------------------------------------


 

RECLASSIFICATION OF THE OUTSTANDING EQUITY INTERESTS OF THE ISSUER OF ANY
PLEDGED COLLATERAL OR RECEIVED IN EXCHANGE FOR PLEDGED COLLATERAL OR ANY PART
THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY MERGER, CONSOLIDATION,
ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH ISSUER MAY BE A PARTY OR
OTHERWISE, SHALL BE AND BECOME PART OF THE PLEDGED COLLATERAL, AND, IF RECEIVED
BY ANY GRANTOR, SHALL NOT BE COMMINGLED BY SUCH GRANTOR WITH ANY OF ITS OTHER
FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE AND APART THEREFROM, SHALL BE HELD
IN TRUST FOR THE RATABLE BENEFIT OF THE SECURED PARTIES AND SHALL BE FORTHWITH
DELIVERED TO THE AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
ENDORSEMENT OR INSTRUMENT OF ASSIGNMENT).  THE PROVISO TO THE FIRST SENTENCE OF
THIS CLAUSE (III) SHALL NOT APPLY TO DIVIDENDS BETWEEN OR AMONG THE BORROWER AND
THE OTHER LOAN PARTIES ONLY OF PROPERTY SUBJECT TO A PERFECTED SECURITY INTEREST
UNDER THIS SECURITY AGREEMENT; PROVIDED THAT THE BORROWER NOTIFIES THE AGENT IN
WRITING, SPECIFICALLY REFERRING TO THIS SECTION 4.6, AT THE TIME OF SUCH
DIVIDEND AND TAKES ANY ACTIONS THE AGENT REASONABLY SPECIFIES TO ENSURE THE
CONTINUANCE OF ITS PERFECTED SECURITY INTEREST IN SUCH PROPERTY UNDER THIS
SECURITY AGREEMENT.

 

Section 4.7.                                   Intellectual Property.

 


(A)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR WILL USE ITS BEST EFFORTS TO
OBTAIN ALL CONSENTS AND APPROVALS NECESSARY OR APPROPRIATE FOR THE ASSIGNMENT TO
OR FOR THE BENEFIT OF THE AGENT OF ANY LICENSE HELD BY SUCH GRANTOR IN ORDER TO
ENFORCE THE SECURITY INTERESTS GRANTED HEREUNDER.


 


(B)                                 EACH GRANTOR SHALL NOTIFY THE AGENT PROMPTLY
IF IT KNOWS OR REASONABLY EXPECTS THAT ANY APPLICATION OR REGISTRATION RELATING
TO ANY PATENT, TRADEMARK OR COPYRIGHT (NOW OR HEREAFTER EXISTING) MATERIAL TO
THE CONDUCT OF SUCH GRANTOR’S BUSINESS MAY BECOME ABANDONED OR DEDICATED, OR OF
ANY MATERIAL ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF,
OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT)
REGARDING SUCH GRANTOR’S OWNERSHIP OF ANY SUCH PATENT, TRADEMARK OR COPYRIGHT,
ITS RIGHT TO REGISTER THE SAME, OR TO KEEP AND MAINTAIN THE SAME.


 


(C)                                  IN NO EVENT SHALL ANY GRANTOR, EITHER
DIRECTLY OR THROUGH ANY AGENT, EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN
APPLICATION FOR THE REGISTRATION OF ANY MATERIAL PATENT, TRADEMARK OR COPYRIGHT
WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT
OFFICE OR ANY SIMILAR OFFICE OR AGENCY WITHOUT GIVING THE AGENT PROMPT WRITTEN
NOTICE THEREOF, AND, UPON REQUEST OF THE AGENT, SUCH GRANTOR SHALL EXECUTE AND
DELIVER ANY AND ALL SECURITY AGREEMENTS OR OTHER INSTRUMENTS AS THE AGENT MAY
REASONABLY REQUEST TO EVIDENCE THE AGENT’S SECURITY INTEREST IN SUCH PATENT,
TRADEMARK OR COPYRIGHT, AND THE GENERAL INTANGIBLES OF SUCH GRANTOR RELATING
THERETO OR REPRESENTED THEREBY.


 


(D)                                 EACH GRANTOR SHALL TAKE ALL ACTIONS
NECESSARY OR REASONABLY REQUESTED BY THE AGENT TO MAINTAIN AND PURSUE EACH
MATERIAL APPLICATION, TO OBTAIN THE RELEVANT REGISTRATION AND TO MAINTAIN THE
REGISTRATION OF EACH OF THE PATENTS, TRADEMARKS AND COPYRIGHTS (NOW OR HEREAFTER
EXISTING) MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S BUSINESS, EXCEPT IN CASES
WHERE, IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, SUCH
GRANTOR REASONABLY DECIDES TO ABANDON, ALLOW TO LAPSE OR EXPIRE ANY PATENT,
TRADEMARK OR COPYRIGHT, INCLUDING THE FILING OF APPLICATIONS FOR RENEWAL,
AFFIDAVITS OF USE, AFFIDAVITS OF NONCONTESTABILITY AND, IF CONSISTENT WITH GOOD
BUSINESS JUDGMENT AND PAST PRACTICE, TO INITIATE OPPOSITION AND INTERFERENCE AND
CANCELLATION PROCEEDINGS AGAINST THIRD PARTIES.


 


(E)                                  CONSISTENT WITH EACH GRANTOR’S PAST
PRACTICE, EACH GRANTOR SHALL, UNLESS IT SHALL REASONABLY DETERMINE THAT A
PATENT, TRADEMARK OR COPYRIGHT IS NOT MATERIAL TO THE CONDUCT OF ITS

 

15

--------------------------------------------------------------------------------


 


BUSINESS, PROMPTLY NOTIFY THE AGENT AND SHALL, IF CONSISTENT WITH GOOD BUSINESS
JUDGMENT, PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION OF SUCH
PATENT, TRADEMARK OR COPYRIGHT AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION, AND SHALL TAKE SUCH OTHER ACTIONS AS
ARE APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH PATENT, TRADEMARK OR
COPYRIGHT.


 

Section 4.8.                                   Commercial Tort Claims.  Each
Grantor shall promptly notify the Agent of any Commercial Tort Claim having a
value in excess of $1,000,000 acquired by it for which such Grantor has filed a
complaint in a court of competent jurisdiction and, unless the Agent otherwise
consents, such Grantor shall update Exhibit E to this Security Agreement,
thereby granting to Agent a first priority security interest in such Commercial
Tort Claim (subject to the terms of the Intercreditor Agreement).

 

Section 4.9.                                   Letter-of-Credit Rights.  Subject
to the Intercreditor Agreement, if any Grantor is or becomes the beneficiary of
a letter of credit having a face amount in excess of $1,000,000, such Grantor
shall promptly notify the Agent thereof and cause the issuer and/or confirmation
bank to (i) consent to the assignment of any Letter-of-Credit Rights to the
Agent and (ii) agree to direct all payments thereunder following the occurrence
and during the continuance of an Event of Default or a Liquidity Event to the
DBTCA Account for application to the Secured Obligations, in accordance with the
provisions of the Credit Agreement, all in form and substance reasonably
satisfactory to the Agent.

 

Section 4.10.                             No Interference.  Each Grantor agrees
that it will not interfere with any right, power and remedy of the Agent
provided for in this Security Agreement or now or hereafter existing at law or
in equity or by statute or otherwise, or the exercise or beginning of the
exercise by the Agent of any one or more of such rights, powers or remedies.

 

Section 4.11.                             Insurance.

 

(a)                                  In the event any Collateral is located in
any area that has been designated by the Federal Emergency Management Agency as
a “Special Flood Hazard Area”, the applicable Grantor shall purchase and
maintain flood insurance on such Collateral (including any personal property
which is located on any real property leased by such Loan Party within a
“Special Flood Hazard Area”).  The amount of all insurance required by this
Section shall at a minimum comply with applicable law, including the Flood
Disaster Protection Act of 1973, as amended.  All premiums on such insurance
shall be paid when due by such Grantor, and copies of the policies delivered to
the Agent.  If any Grantor fails to obtain any insurance as required by this
Section, the Agent at the direction of the Required Lenders may obtain such
insurance at the Borrower’ expense.  By purchasing such insurance, the Agent
shall not be deemed to have waived any Default arising from the Grantors’
failure to maintain such insurance or pay any premiums therefor.

 


(B)                                 ALL INSURANCE POLICIES REQUIRED UNDER
SECTION 5.10 OF THE CREDIT AGREEMENT SHALL NAME THE AGENT (FOR THE BENEFIT OF
THE AGENT AND THE OTHER SECURED PARTIES) AS AN ADDITIONAL INSURED OR AS LOSS
PAYEE, AS APPLICABLE, AND SHALL CONTAIN LOSS PAYABLE CLAUSES OR MORTGAGEE
CLAUSES, THROUGH ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT,
WHICH PROVIDE THAT: (I) ALL PROCEEDS THEREUNDER WITH RESPECT TO ANY COLLATERAL
SHALL BE PAYABLE TO THE AGENT; (II) NO SUCH INSURANCE SHALL BE AFFECTED BY ANY
ACT OR NEGLECT OF THE INSURED OR OWNER OF THE PROPERTY DESCRIBED IN SUCH POLICY;
AND (III) SUCH POLICY AND LOSS PAYABLE OR MORTGAGEE CLAUSES MAY BE CANCELED,
AMENDED, OR TERMINATED ONLY UPON AT LEAST THIRTY DAYS PRIOR WRITTEN NOTICE GIVEN
TO THE AGENT.


 

Section 4.12.                             Collateral Access Agreements.  Each
Grantor shall use commercially reasonable efforts to obtain a Collateral Access
Agreement, from the lessor of each of its leased warehouse and distribution
facilities, any holder of indebtedness secured by any Grantor’s real property,
as

 

16

--------------------------------------------------------------------------------


 

contemplated by Section 6.01(e)(i) and (ii) of the Credit Agreement, and the
bailee, warehouseman or other third party with respect to any warehouse or other
location, in each case where Collateral is stored or located. Each Grantor shall
timely and fully pay and perform its obligations under all leases and other
agreements with respect to each leased location or third-party warehouse where
any Collateral is or may be located.

 

Section 4.13.                             Certain Accounts.  Each Grantor shall
use commercially reasonable efforts to transfer ownership of (i) the HSBC Credit
Card Receivables Accounts by the end of the second calendar quarter of 2006 and
(ii) any account established in connection with the establishment of the
applicable Permitted Replacement Credit Card Program prior to the establishment
thereof or as promptly thereafter as is reasonably practicable.

 


ARTICLE V
REMEDIES


 

Section 5.1.                                   Remedies.

 


(A)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE AGENT MAY EXERCISE ANY OR ALL OF THE
FOLLOWING RIGHTS AND REMEDIES:


 

(I)                                     THOSE RIGHTS AND REMEDIES PROVIDED IN
THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT;
PROVIDED THAT THIS SECTION 5.1(A) SHALL NOT BE UNDERSTOOD TO LIMIT ANY RIGHTS
AVAILABLE TO THE AGENT AND THE LENDERS PRIOR TO AN EVENT OF DEFAULT;

 

(II)                                  THOSE RIGHTS AND REMEDIES AVAILABLE TO A
SECURED PARTY UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED
COLLATERAL) OR UNDER ANY OTHER APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION,
ANY LAW GOVERNING THE EXERCISE OF A BANK’S RIGHT OF SETOFF OR BANKERS’ LIEN)
WHEN A DEBTOR IS IN DEFAULT UNDER A SECURITY AGREEMENT;

 

(III)                               GIVE NOTICE OF SOLE CONTROL OR ANY OTHER
INSTRUCTION UNDER ANY CREDIT CARD NOTIFICATION, DDA NOTIFICATION, BLOCKED
ACCOUNT AGREEMENT, COLLATERAL ACCESS AGREEMENT OR ANY OTHER CONTROL OR SIMILAR
AGREEMENT AND TAKE ANY ACTION PROVIDED THEREIN WITH RESPECT TO THE APPLICABLE
COLLATERAL;

 

(IV)                              WITHOUT NOTICE (EXCEPT AS SPECIFICALLY
PROVIDED IN SECTION 7.1 OR ELSEWHERE HEREIN), DEMAND OR ADVERTISEMENT OF ANY
KIND TO ANY GRANTOR OR ANY OTHER PERSON, ENTER THE PREMISES OF ANY GRANTOR WHERE
ANY COLLATERAL IS LOCATED (THROUGH SELF-HELP AND WITHOUT JUDICIAL PROCESS) TO
COLLECT, RECEIVE, ASSEMBLE, PROCESS, APPROPRIATE, SELL, LEASE, ASSIGN, GRANT AN
OPTION OR OPTIONS TO PURCHASE OR OTHERWISE DISPOSE OF, DELIVER, OR REALIZE UPON,
THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE
SALE OR SALES (WHICH SALES MAY BE ADJOURNED OR CONTINUED FROM TIME TO TIME WITH
OR WITHOUT NOTICE AND MAY TAKE PLACE AT SUCH GRANTOR’S PREMISES OR ELSEWHERE),
FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT
RISK, AND UPON SUCH OTHER TERMS AS THE AGENT MAY DEEM COMMERCIALLY REASONABLE;
AND

 

(V)                                 CONCURRENTLY WITH WRITTEN NOTICE TO THE
GRANTORS, TRANSFER AND REGISTER IN ITS NAME OR IN THE NAME OF ITS NOMINEE THE
WHOLE OR ANY PART OF THE PLEDGED COLLATERAL, TO EXCHANGE CERTIFICATES OR
INSTRUMENTS REPRESENTING OR EVIDENCING PLEDGED COLLATERAL FOR CERTIFICATES OR
INSTRUMENTS OF SMALLER OR LARGER DENOMINATIONS, TO EXERCISE THE VOTING AND ALL
OTHER RIGHTS AS A HOLDER WITH RESPECT THERETO, TO COLLECT AND RECEIVE ALL CASH
DIVIDENDS, INTEREST,

 

17

--------------------------------------------------------------------------------


 

PRINCIPAL AND OTHER DISTRIBUTIONS MADE THEREON AND TO OTHERWISE ACT WITH RESPECT
TO THE PLEDGED COLLATERAL AS THOUGH THE AGENT WAS THE OUTRIGHT OWNER THEREOF.

 


(B)                                 EACH GRANTOR ACKNOWLEDGES AND AGREES THAT
THE COMPLIANCE BY THE AGENT, ON BEHALF OF THE SECURED PARTIES WITH ANY
APPLICABLE STATE OR FEDERAL LAW REQUIREMENTS IN CONNECTION WITH A DISPOSITION OF
THE COLLATERAL AND COMPLIANCE WILL NOT BE CONSIDERED TO ADVERSELY AFFECT THE
COMMERCIAL REASONABLENESS OF ANY SALE OF THE COLLATERAL.


 


(C)                                  THE AGENT SHALL HAVE THE RIGHT UPON ANY
PUBLIC SALE OR SALES AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY PRIVATE SALE
OR SALES, TO PURCHASE FOR THE BENEFIT OF THE AGENT AND THE SECURED PARTIES, THE
WHOLE OR ANY PART OF THE COLLATERAL SO SOLD, FREE OF ANY RIGHT OF EQUITY
REDEMPTION, WHICH EQUITY REDEMPTION EACH GRANTOR HEREBY EXPRESSLY RELEASES.


 


(D)                                 UNTIL THE AGENT IS ABLE TO EFFECT A SALE,
LEASE, TRANSFER OR OTHER DISPOSITION OF COLLATERAL, THE AGENT SHALL HAVE THE
RIGHT TO HOLD OR USE COLLATERAL, OR ANY PART THEREOF, TO THE EXTENT THAT IT
DEEMS APPROPRIATE FOR THE PURPOSE OF PRESERVING COLLATERAL OR THE VALUE OF THE
COLLATERAL, OR FOR ANY OTHER PURPOSE DEEMED APPROPRIATE BY THE AGENT.  THE AGENT
MAY, IF IT SO ELECTS, SEEK THE APPOINTMENT OF A RECEIVER OR KEEPER TO TAKE
POSSESSION OF COLLATERAL AND TO ENFORCE ANY OF THE AGENT’S REMEDIES (FOR THE
BENEFIT OF THE AGENT AND SECURED PARTIES), WITH RESPECT TO SUCH APPOINTMENT
WITHOUT PRIOR NOTICE OR HEARING AS TO SUCH APPOINTMENT.


 


(E)                                  IF, AFTER THE CREDIT AGREEMENT HAS
TERMINATED BY ITS TERMS AND ALL OF THE OBLIGATIONS HAVE BEEN PAID IN FULL, THERE
REMAIN SECURED SWAP OBLIGATIONS OUTSTANDING, THE REQUIRED SECURED PARTIES MAY
EXERCISE THE REMEDIES PROVIDED IN THIS SECTION 5.1 UPON THE OCCURRENCE OF ANY
EVENT WHICH WOULD ALLOW OR REQUIRE THE TERMINATION OR ACCELERATION OF SUCH
SECURED SWAP OBLIGATIONS PURSUANT TO THE TERMS OF ANY RELEVANT SWAP AGREEMENT.


 


(F)                                    NOTWITHSTANDING THE FOREGOING, NEITHER
THE AGENT NOR THE SECURED PARTIES SHALL BE REQUIRED TO (I) MAKE ANY DEMAND UPON,
OR PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR REMEDIES AGAINST, THE GRANTORS, ANY
OTHER OBLIGOR, GUARANTOR, PLEDGOR OR ANY OTHER PERSON WITH RESPECT TO THE
PAYMENT OF THE SECURED OBLIGATIONS OR TO PURSUE OR EXHAUST ANY OF THEIR RIGHTS
OR REMEDIES WITH RESPECT TO ANY COLLATERAL THEREFOR OR ANY DIRECT OR INDIRECT
GUARANTEE THEREOF, (II) MARSHAL THE COLLATERAL OR ANY GUARANTEE OF THE SECURED
OBLIGATIONS OR TO RESORT TO THE COLLATERAL OR ANY SUCH GUARANTEE IN ANY
PARTICULAR ORDER, OR (III) EFFECT A PUBLIC SALE OF ANY COLLATERAL.


 


(G)                                 EACH GRANTOR RECOGNIZES THAT THE AGENT MAY
BE UNABLE TO EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED COLLATERAL AND MAY
BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES THEREOF.  EACH GRANTOR ALSO
ACKNOWLEDGES THAT ANY PRIVATE SALE MAY RESULT IN PRICES AND OTHER TERMS LESS
FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL NOT
BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY UNREASONABLE MANNER SOLELY BY
VIRTUE OF SUCH SALE BEING PRIVATE.  THE AGENT SHALL BE UNDER NO OBLIGATION TO
DELAY A SALE OF ANY OF THE PLEDGED COLLATERAL FOR THE PERIOD OF TIME NECESSARY
TO PERMIT ANY GRANTOR OR THE ISSUER OF THE PLEDGED COLLATERAL TO REGISTER SUCH
SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF ANY GRANTOR AND THE ISSUER WOULD
AGREE TO DO SO (IT BEING ACKNOWLEDGED AND AGREED THAT NO GRANTOR SHALL HAVE ANY
OBLIGATION HEREUNDER TO DO SO).


 


(H)                                 NOTWITHSTANDING THE FOREGOING, ANY RIGHT’S
AND REMEDIES PROVIDED IN THIS SECTION 5.1 SHALL BE SUBJECT TO THE INTERCREDITOR
AGREEMENT.

 

18

--------------------------------------------------------------------------------


 

Section 5.2.                                   Grantor’s Obligations Upon
Default.  Upon the request of the Agent after the occurrence and during the
continuance of an Event of Default, each Grantor will:

 


(A)                                  ASSEMBLE AND MAKE AVAILABLE TO THE AGENT
THE COLLATERAL AND ALL BOOKS AND RECORDS RELATING THERETO AT ANY PLACE OR PLACES
REASONABLY SPECIFIED BY THE AGENT, WHETHER AT SUCH GRANTOR’S PREMISES OR
ELSEWHERE;


 


(B)                                 PERMIT THE AGENT, BY THE AGENT’S
REPRESENTATIVES AND AGENTS, TO ENTER, OCCUPY AND USE ANY PREMISES WHERE ALL OR
ANY PART OF THE COLLATERAL, OR THE BOOKS AND RECORDS RELATING THERETO, OR BOTH,
ARE LOCATED, TO TAKE POSSESSION OF ALL OR ANY PART OF THE COLLATERAL OR THE
BOOKS AND RECORDS RELATING THERETO, OR BOTH, TO REMOVE ALL OR ANY PART OF THE
COLLATERAL OR THE BOOKS AND RECORDS RELATING THERETO, OR BOTH, AND TO CONDUCT
SALES OF THE COLLATERAL, WITHOUT ANY OBLIGATION TO PAY ANY GRANTOR FOR SUCH USE
AND OCCUPANCY;


 

Section 5.3.                                   Grant of Intellectual Property
License.  For the purpose of enabling the Agent to exercise the rights and
remedies under this Article V at such time as the Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby (a) grants to
the Agent, for the benefit of the Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any intellectual
property rights now owned or hereafter acquired by such Grantor, wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof and (b) irrevocably
agrees that, at any time and from time to time following the occurrence and
during the continuance of an Event of Default, the Agent may sell any Grantor’s
Inventory directly to any Person, including without limitation Persons who have
previously purchased any Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Agent’s rights under this
Security Agreement, may (subject to any restrictions contained in applicable
third party licenses entered into by a Grantor) sell Inventory which bears any
Trademark owned by or licensed to any Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Agent may finish
any work in process and affix any relevant Trademark owned by or licensed to any
Grantor and sell such Inventory as provided herein.  The use of the license
granted pursuant to clause (a) of the preceding sentence by the Agent may be
exercised, at the option of the Agent, only upon the occurrence and during the
continuance of an Event of Default; provided, however, that any license,
sublicense or other transaction entered into by the Agent in accordance herewith
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default.

 


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


 

Section 6.1.                                   Account Verification.  The Agent
may at any time and from time to time following the occurrence and during the
continuance of an Event of Default, in the Agent’s own name, in the name of a
nominee of the Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of such Grantor,
parties to contracts with such Grantor and obligors in respect of Instruments of
such Grantor to verify with such Persons, to the Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables that
are Collateral.

 

19

--------------------------------------------------------------------------------


 

Section 6.2.                                   Authorization for Secured Party
to Take Certain Action.

 


(A)                                  EACH GRANTOR IRREVOCABLY AUTHORIZES THE
AGENT AND APPOINTS THE AGENT AS ITS ATTORNEY IN FACT (I) AT ANY TIME AND FROM
TIME TO TIME IN THE SOLE DISCRETION OF THE AGENT (1) TO EXECUTE ON BEHALF OF
SUCH GRANTOR AS DEBTOR AND TO FILE FINANCING STATEMENTS NECESSARY OR DESIRABLE
IN THE AGENT’S REASONABLE DISCRETION TO PERFECT AND TO MAINTAIN THE PERFECTION
AND PRIORITY OF THE AGENT’S SECURITY INTEREST IN THE COLLATERAL, (2) TO FILE A
CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS SECURITY AGREEMENT OR ANY
FINANCING STATEMENT WITH RESPECT TO THE COLLATERAL AS A FINANCING STATEMENT AND
TO FILE ANY OTHER FINANCING STATEMENT OR AMENDMENT OF A FINANCING STATEMENT
(WHICH WOULD NOT ADD NEW COLLATERAL OR ADD A DEBTOR) IN SUCH OFFICES AS THE
AGENT IN ITS REASONABLE DISCRETION DEEMS NECESSARY OR DESIRABLE TO PERFECT AND
TO MAINTAIN THE PERFECTION AND PRIORITY OF THE AGENT’S SECURITY INTEREST IN THE
COLLATERAL, (3) TO CONTACT AND ENTER INTO ONE OR MORE AGREEMENTS WITH THE
ISSUERS OF UNCERTIFICATED SECURITIES WHICH ARE PLEDGED COLLATERAL OR WITH
SECURITIES INTERMEDIARIES HOLDING PLEDGED COLLATERAL AS MAY BE NECESSARY OR
ADVISABLE TO GIVE THE AGENT CONTROL OVER SUCH PLEDGED COLLATERAL (SUBJECT TO THE
TERMS OF THE INTERCREDITOR AGREEMENT), AND (4) TO DISCHARGE PAST DUE TAXES,
ASSESSMENTS, CHARGES, FEES OR LIENS ON THE COLLATERAL (EXCEPT FOR SUCH LIENS AS
ARE SPECIFICALLY PERMITTED HEREUNDER); (II) AT ANY TIME FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, (1) TO ENDORSE AND COLLECT
ANY CASH PROCEEDS OF THE COLLATERAL AND TO APPLY THE PROCEEDS OF ANY COLLATERAL
RECEIVED BY THE AGENT TO THE SECURED OBLIGATIONS AS PROVIDED HEREIN OR IN THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT, (2) TO DEMAND PAYMENT OR ENFORCE PAYMENT OF THE
RECEIVABLES IN THE NAME OF THE AGENT OR ANY GRANTOR AND TO ENDORSE ANY AND ALL
CHECKS, DRAFTS, AND OTHER INSTRUMENTS FOR THE PAYMENT OF MONEY RELATING TO THE
RECEIVABLES, (3) TO SIGN ANY GRANTOR’S NAME ON ANY INVOICE OR BILL OF LADING
RELATING TO THE RECEIVABLES, DRAFTS AGAINST ANY ACCOUNT DEBTOR OF SUCH GRANTOR,
ASSIGNMENTS AND VERIFICATIONS OF RECEIVABLES, (4) TO EXERCISE ALL OF ANY
GRANTOR’S RIGHTS AND REMEDIES WITH RESPECT TO THE COLLECTION OF THE RECEIVABLES
AND ANY OTHER COLLATERAL, (5) TO SETTLE, ADJUST, COMPROMISE, EXTEND OR RENEW THE
RECEIVABLES, (6) TO SETTLE, ADJUST OR COMPROMISE ANY LEGAL PROCEEDINGS BROUGHT
TO COLLECT RECEIVABLES, (7) TO PREPARE, FILE AND SIGN ANY GRANTOR’S NAME ON A
PROOF OF CLAIM IN BANKRUPTCY OR SIMILAR DOCUMENT AGAINST ANY ACCOUNT DEBTOR OF
SUCH GRANTOR, (8) TO PREPARE, FILE AND SIGN ANY GRANTOR’S NAME ON ANY NOTICE OF
LIEN, ASSIGNMENT OR SATISFACTION OF LIEN OR SIMILAR DOCUMENT IN CONNECTION WITH
THE RECEIVABLES, (9) TO CHANGE THE ADDRESS FOR DELIVERY OF MAIL ADDRESSED TO ANY
GRANTOR TO SUCH ADDRESS AS THE AGENT MAY DESIGNATE AND TO RECEIVE, OPEN AND
DISPOSE OF ALL MAIL ADDRESSED TO SUCH GRANTOR; AND (III) TO DO ALL OTHER ACTS
AND THINGS NECESSARY TO CARRY OUT THE TERMS OF THIS SECURITY AGREEMENT; AND EACH
GRANTOR AGREES TO REIMBURSE THE AGENT ON DEMAND FOR ANY REASONABLE PAYMENT MADE
OR ANY REASONABLE DOCUMENTED EXPENSE INCURRED BY THE AGENT IN CONNECTION WITH
ANY OF THE FOREGOING; PROVIDED THAT, THIS AUTHORIZATION SHALL NOT RELIEVE ANY
GRANTOR OF ANY OF ITS OBLIGATIONS UNDER THIS SECURITY AGREEMENT OR UNDER THE
CREDIT AGREEMENT.


 


(B)                                 ALL ACTS OF SAID ATTORNEY OR DESIGNEE ARE
HEREBY RATIFIED AND APPROVED BY THE GRANTORS. THE POWERS CONFERRED ON THE AGENT,
FOR THE BENEFIT OF THE AGENT AND SECURED PARTIES, UNDER THIS SECTION 6.2 ARE
SOLELY TO PROTECT THE AGENT’S INTERESTS IN THE COLLATERAL AND SHALL NOT IMPOSE
ANY DUTY UPON THE AGENT OR ANY SECURED PARTY TO EXERCISE ANY SUCH POWERS.


 

Section 6.3.                                   PROXY. EACH GRANTOR HEREBY
IRREVOCABLY CONSTITUTES AND APPOINTS THE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT
(AS SET FORTH IN SECTION 6.2 ABOVE) WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING
OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT

 

20

--------------------------------------------------------------------------------


 

SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

 

Section 6.4.                                   NATURE OF APPOINTMENT; LIMITATION
OF DUTY.  THE APPOINTMENT OF THE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS
ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE
ON WHICH THIS SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE AGENT, NOR ANY SECURED
PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH
DAMAGES ARE ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 


ARTICLE VII
GENERAL PROVISIONS


 

Section 7.1.                                   Waivers.  Each Grantor hereby
waives notice of the time and place of any public sale or the time after which
any private sale or other disposition of all or any part of the Collateral may
be made.  To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to the Grantors, addressed as set
forth in Article VIII, at least ten days prior to (i) the date of any such
public sale or (ii) the time after which any such private sale or other
disposition may be made.  To the maximum extent permitted by applicable law,
each Grantor waives all claims, damages, and demands against the Agent or any
Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Agent or such Secured Party as finally determined by a court
of competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Agent or any Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise. 
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 

Section 7.2.                                   Limitation on Agent’s and Secured
Party’s Duty with Respect to the Collateral. The Agent shall have no obligation
to clean-up or otherwise prepare the Collateral for sale. The Agent and each
Secured Party shall use reasonable care with respect to the Collateral in its
possession or under its control.  Neither the Agent nor any Secured Party shall
have any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Agent or such Secured
Party, or any income thereon or as to the preservation of rights against prior

 

21

--------------------------------------------------------------------------------


 

parties or any other rights pertaining thereto. To the extent that applicable
law imposes duties on the Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it would be
commercially reasonable for the Agent (i) to fail to incur expenses deemed
significant by the Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as the Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral.  Each Grantor acknowledges
that the purpose of this Section 7.2 is to provide non-exhaustive indications of
what actions or omissions by the Agent would be commercially reasonable in the
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 7.2.  Without limitation upon the
foregoing, nothing contained in this Section 7.2 shall be construed to grant any
rights to any Grantor or to impose any duties on the Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 7.2.

 

Section 7.3.                                   Compromises and Collection of
Collateral.  Each Grantor and the Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable.  In view of the
foregoing, each Grantor agrees that the Agent may at any time and from time to
time, if an Event of Default has occurred and is continuing, compromise with the
obligor on any Receivable, accept in full payment of any Receivable such amount
as the Agent in its sole discretion shall determine or abandon any Receivable,
and any such action by the Agent shall be commercially reasonable so long as the
Agent acts in good faith based on information known to it at the time it takes
any such action.

 

Section 7.4.                                   Secured Party Performance of
Debtor Obligations.  Without having any obligation to do so, the Agent may
perform or pay any obligation which any Grantor has agreed to perform or pay
under this Security Agreement and the Grantor shall reimburse the Agent for any
amounts paid by the Agent pursuant to this Section 7.4.  Each Grantor’s
obligation to reimburse the Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

 

22

--------------------------------------------------------------------------------


 

Section 7.5.                                   Specific Performance of Certain
Covenants.  The Grantor acknowledges and agrees that a breach of any of the
covenants contained in Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9,
4.11, or 5.2, will cause irreparable injury to the Agent and the Secured
Parties, that the Agent and the Secured Parties have no adequate remedy at law
in respect of such breaches and therefore agrees, without limiting the right of
the Agent or the Secured Parties to seek and obtain specific performance of
other obligations of any Grantor contained in this Security Agreement, that the
covenants of such Grantor contained in the Sections referred to in this Section
8.5 shall be specifically enforceable against such Grantor.

 

Section 7.6.                                   Dispositions Not Authorized.  No
Grantor is authorized to sell or otherwise dispose of the Collateral except as
set forth in Section 4.1(d) and notwithstanding any course of dealing between
any Grantor and the Agent or other conduct of the Agent, no authorization to
sell, lease or transfer or otherwise dispose of the Collateral (except as set
forth in Section 4.1(d)) shall be binding upon the Agent or the Secured Parties
unless such authorization is in writing signed by the Agent with the consent or
at the direction of the Required Secured Parties.

 

Section 7.7.                                   No Waiver; Amendments; Cumulative
Remedies.

 


(A)                                  NO DELAY OR OMISSION OF THE AGENT OR ANY
SECURED PARTY TO EXERCISE ANY RIGHT OR REMEDY GRANTED UNDER THIS SECURITY
AGREEMENT SHALL IMPAIR SUCH RIGHT OR REMEDY OR BE CONSTRUED TO BE A WAIVER OF
ANY DEFAULT OR AN ACQUIESCENCE THEREIN, AND ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT OR REMEDY SHALL NOT PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR REMEDY. NO WAIVER, AMENDMENT OR
OTHER VARIATION OF THE TERMS, CONDITIONS OR PROVISIONS OF THIS SECURITY
AGREEMENT WHATSOEVER SHALL BE VALID UNLESS IN WRITING SIGNED BY THE AGENT WITH
THE CONCURRENCE OR AT THE DIRECTION OF THE LENDERS REQUIRED UNDER SECTION 9.02
OF THE CREDIT AGREEMENT AND THEN ONLY TO THE EXTENT IN SUCH WRITING SPECIFICALLY
SET FORTH.  ALL RIGHTS AND REMEDIES CONTAINED IN THIS SECURITY AGREEMENT OR BY
LAW AFFORDED SHALL BE CUMULATIVE AND ALL SHALL BE AVAILABLE TO THE AGENT AND THE
SECURED PARTIES UNTIL THE SECURED OBLIGATIONS HAVE BEEN PAID IN FULL.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE AGENT HEREBY UNDERTAKES TO MAKE APPROPRIATE AMENDMENTS AND
OTHER MODIFICATIONS TO THIS SECURITY AGREEMENT AND EACH OF THE REVOLVING
FACILITY MORTGAGES, AT THE BORROWER’S EXPENSE, IN THE EVENT THAT THE TERM LOAN
OBLIGATIONS SHALL HAVE BEEN PAID IN FULL (OTHER THAN UNRIPENED OR CONTINGENT
INDEMNITY OBLIGATIONS UNDER THE RELEVANT TERM LOAN/NOTES DOCUMENTS FOR WHICH NO
DEMAND HAS BEEN MADE) AND THE SENIOR SECURED TERM LOAN CREDIT AGREEMENT SHALL
HAVE BEEN TERMINATED, TO (I) INCLUDE THE EXISTING NOTES OBLIGATIONS (AS DEFINED
IN THE TERM LOAN SECURITY AGREEMENT) AS ADDITIONAL SECURED OBLIGATIONS HEREUNDER
AND UNDER EACH OF THE REVOLVING FACILITY MORTGAGES AND (II) PROVIDE TO THE
EXISTING NOTES SECURED PARTIES (AS DEFINED IN THE TERM LOAN SECURITY AGREEMENT)
THE RIGHTS AND BENEFITS AS ARE COMPARABLE IN ALL MATERIAL RESPECTS TO THE RIGHTS
AND BENEFITS PROVIDED TO THE EXISTING NOTES SECURED PARTIES UNDER THE TERM LOAN
SECURITY DOCUMENTS.


 

Section 7.8.                                   Limitation by Law; Severability
of Provisions.  All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable or not
entitled to be recorded or registered, in whole or in part.  Any provision in
this Security Agreement that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions

 

23

--------------------------------------------------------------------------------


 

in that jurisdiction or the operation, enforceability, or validity of that
provision in any other jurisdiction, and to this end the provisions of this
Security Agreement are declared to be severable.

 

Section 7.9.                                   Reinstatement.  This Security
Agreement shall remain in full force and effect and continue to be effective
should any petition be filed by or against any Grantor for liquidation or
reorganization, should any Grantor become insolvent or make an assignment for
the benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of its Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

Section 7.10.                             Benefit of Agreement.  The terms and
provisions of this Security Agreement shall be binding upon and inure to the
benefit of each Grantor, the Agent and the Secured Parties and their respective
successors and permitted assigns (including all Persons who become bound as a
debtor to this Security Agreement), except that no Grantor shall have the right
to assign its rights or delegate its obligations under this Security Agreement
or any interest herein, without the prior written consent of the Agent.  No
sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Agent, for the
benefit of the Agent and the Secured Parties, hereunder.

 

Section 7.11.                             Survival of Representations.  All
representations and warranties of each Grantor contained in this Security
Agreement shall survive the execution and delivery of this Security Agreement.

 

Section 7.12.                             Taxes and Expenses.  Each Grantor
jointly and severally agrees to pay any taxes payable or ruled payable by
Federal or State authority in respect of this Security Agreement, together with
interest and penalties, if any.  Each Grantor jointly and severally agrees to
reimburse the Agent for any and reasonable documented all out-of-pocket expenses
paid or incurred by the Agent in connection with the preparation, execution,
delivery, administration, collection and enforcement of this Security Agreement
and in the audit, analysis, administration, collection, preservation or sale of
the Collateral (including the expenses and charges associated with any periodic
or special audit of the Collateral).  Any and all costs and expenses incurred by
any Grantor in the performance of actions required pursuant to the terms hereof
shall be borne solely by such Grantor.

 

Section 7.13.                             Additional Subsidiaries.  Pursuant to
and in accordance with Section 5.11 of the Credit Agreement, each Domestic
Subsidiary (other than any Immaterial Subsidiary (except as otherwise provided
in Section 5.11(e) of the Credit Agreement) or Unrestricted Subsidiary) of the
Borrower that was not in existence or not a Subsidiary on the date of the Credit
Agreement is required to enter in this Agreement as a Subsidiary Party promptly
upon becoming a Subsidiary.  Upon execution and delivery by the Agent and a
Subsidiary of an instrument in the form of Exhibit L hereto, such Subsidiary
shall become a Subsidiary Party hereunder with the same force and effect as if
originally named as a Subsidiary Party herein.  The execution and delivery of
any such instrument shall not require the consent of any other Loan Party
hereunder.  The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.

 

24

--------------------------------------------------------------------------------


 

Section 7.14.                             Headings.  The title of and section
headings in this Security Agreement are for convenience of reference only, and
shall not govern the interpretation of any of the terms and provisions of this
Security Agreement.

 

Section 7.15.                             Termination or Release.

 

(a)                                  This Security Agreement shall continue in
effect until (i) the Credit Agreement has terminated pursuant to its express
terms and (ii) all of the Secured Obligations have been indefeasibly paid and
performed in full (or with respect to any outstanding Letters of Credit, have
been cash collateralized as required by the Credit Agreement) and no commitments
of the Agent or the Lenders which would give rise to any Secured Obligations are
outstanding.

 


(B)                                 A SUBSIDIARY PARTY SHALL AUTOMATICALLY BE
RELEASED FROM ITS OBLIGATIONS HEREUNDER AND THE SECURITY INTERESTS CREATED
HEREUNDER IN THE COLLATERAL OF SUCH SUBSIDIARY PARTY SHALL BE AUTOMATICALLY
RELEASED UPON THE CONSUMMATION OF ANY TRANSACTION PERMITTED PURSUANT TO THE
CREDIT AGREEMENT AS A RESULT OF WHICH SUCH SUBSIDIARY PARTY CEASES TO BE A
SUBSIDIARY.


 


(C)                                  UPON ANY SALE, LEASE, TRANSFER OR OTHER
DISPOSITION BY ANY GRANTOR OF ANY COLLATERAL THAT IS PERMITTED UNDER SECTION
4.1(D) TO ANY PERSON THAT IS NOT ANOTHER GRANTOR OR, UPON THE EFFECTIVENESS OF
ANY WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST GRANTED HEREBY IN
ANY COLLATERAL PURSUANT TO SECTION 9.02 OF THE CREDIT AGREEMENT, THE SECURITY
INTEREST IN SUCH COLLATERAL SHALL BE AUTOMATICALLY RELEASED.


 


(D)                                 IN THE EVENT THAT RULE 3-10 OR RULE 3-16 OF
REGULATION S-X OF THE EXCHANGE ACT IS AMENDED, MODIFIED OR INTERPRETED BY THE
SEC OR ANY OTHER RELEVANT GOVERNMENTAL AUTHORITY TO REQUIRE (OR IS REPLACED WITH
ANOTHER RULE OR REGULATION, OR ANY OTHER LAW, RULE OR REGULATION IS ADOPTED,
WHICH WOULD REQUIRE) THE FILING WITH THE SEC (OR ANY OTHER GOVERNMENTAL
AUTHORITY) OF SEPARATE FINANCIAL STATEMENTS OF ANY SUBSIDIARY OF THE BORROWER
DUE TO THE FACT THAT THE EQUITY INTERESTS OF SUCH SUBSIDIARY ARE PLEDGED UNDER
THIS SECURITY AGREEMENT, THEN THE EQUITY INTERESTS OF SUCH SUBSIDIARY SHALL
AUTOMATICALLY BE DEEMED NOT TO BE PART OF THE COLLATERAL TO THE EXTENT NECESSARY
NOT TO BE SUBJECT TO SUCH REQUIREMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS SECURITY AGREEMENT, IF EQUITY INTERESTS OF ANY SUBSIDIARY ARE NOT
REQUIRED TO BE PLEDGED UNDER THIS AGREEMENT BECAUSE RULE 3-10 OR RULE 3-16 OF
REGULATION S-X OF THE EXCHANGE ACT WOULD REQUIRE THE FILING OF SEPARATE
FINANCIAL STATEMENTS OF SUCH SUBSIDIARY IF ITS EQUITY INTERESTS WERE SO PLEDGED,
IN THE EVENT THAT RULE 3-10 OR RULE 3-16 OF REGULATION S-X OF THE EXCHANGE ACT
IS AMENDED, MODIFIED OR INTERPRETED BY THE SEC OR ANY OTHER RELEVANT
GOVERNMENTAL AUTHORITY TO NO LONGER REQUIRE (OR IS REPLACED WITH ANOTHER RULE OR
REGULATION THAT WOULD NOT REQUIRE) THE FILING OF SEPARATE FINANCIAL STATEMENTS
OF SUCH SUBSIDIARY IF SOME OR ALL OF ITS EQUITY INTERESTS ARE PLEDGED UNDER THIS
AGREEMENT, THEN SUCH EQUITY INTERESTS OF SUCH SUBSIDIARY SHALL AUTOMATICALLY BE
DEEMED PART OF THE COLLATERAL AND PLEDGED UNDER THIS SECURITY AGREEMENT.


 


(E)                                  IN CONNECTION WITH ANY TERMINATION OR
RELEASE PURSUANT TO PARAGRAPH (A), (B), (C) OR (D) ABOVE, THE AGENT SHALL
PROMPTLY EXECUTE AND DELIVER TO ANY GRANTOR, AT SUCH GRANTOR’S EXPENSE, ALL UCC
TERMINATION STATEMENTS AND SIMILAR DOCUMENTS THAT SUCH GRANTOR SHALL REASONABLY
REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE.  ANY EXECUTION AND DELIVERY OF
DOCUMENTS PURSUANT TO THIS SECTION 7.15 SHALL BE WITHOUT RECOURSE TO OR
REPRESENTATION OR WARRANTY BY THE AGENT OR ANY SECURED PARTY.  WITHOUT LIMITING
THE PROVISIONS OF SECTION 7.12, THE BORROWER SHALL REIMBURSE THE AGENT UPON
DEMAND FOR ALL REASONABLE AND DOCUMENTED COSTS AND OUT OF POCKET EXPENSES,
INCLUDING THE FEES, CHARGES AND EXPENSES OF COUNSEL, INCURRED BY IT IN
CONNECTION WITH ANY ACTION CONTEMPLATED BY THIS SECTION 7.15.

 

25

--------------------------------------------------------------------------------


 

Section 7.16.                             Entire Agreement.  This Security
Agreement, together with the other Loan Documents and the Intercreditor
Agreement, embodies the entire agreement and understanding between each Grantor
and the Agent relating to the Collateral and supersedes all prior agreements and
understandings between any Grantor and the Agent relating to the Collateral.

 

Section 7.17.                             CHOICE OF LAW.  THIS SECURITY
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

Section 7.18.                             CONSENT TO JURISDICTION.  EACH GRANTOR
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL
OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN THE BOROUGH OF
MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE GRANTOR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY SECURED PARTY TO BRING PROCEEDINGS AGAINST
ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY
ANY GRANTOR AGAINST THE AGENT OR ANY SECURED PARTY OR ANY AFFILIATE OF THE AGENT
OR ANY SECURED PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK IN
THE BOROUGH OF MANHATTAN.

 

Section 7.19.                             WAIVER OF JURY TRIAL. EACH GRANTOR,
THE AGENT AND EACH SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

 

Section 7.20.                             Indemnity.  Each Grantor hereby agrees
to indemnify the Agent and the Secured Parties, and their respective successors,
assigns, agents and employees, from and against any and all losses, claims,
damages, penalties, liabilities, and related expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent or any Secured Party is a party thereto) imposed on, incurred by or
asserted against the Agent or the Secured Parties, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including any claim for Patent, Trademark or Copyright infringement).

 

Section 7.21.                             Counterparts.  This Security Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any of the parties hereto may execute this
Security Agreement by signing any such counterpart.

 

26

--------------------------------------------------------------------------------


 

Section 7.22.                             INTERCREDITOR AGREEMENT GOVERNS.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL CONTROL.

 

Section 7.23.                             Delivery of Collateral.  Prior to the
Term Loan First Lien Collateral Transition Date, to the extent any Grantor is
required hereunder to deliver Collateral to the Agent for purposes of possession
and control and is unable to do so as a result of having previously delivered
such Collateral to the Term Loan Collateral Agent in accordance with the terms
of the Term Loan Security Documents, such Grantor’s obligations hereunder with
respect to such delivery shall be deemed satisfied by the delivery to the Term
Loan Agent, acting as a gratuitous bailee of the Agent.

 

Section 7.24.                             Mortgages.

 


(A)                                    IN THE CASE OF A CONFLICT BETWEEN THIS
SECURITY AGREEMENT AND THE MORTGAGES WITH RESPECT TO COLLATERAL THAT IS REAL
PROPERTY (INCLUDING FIXTURES), THE MORTGAGES SHALL GOVERN.  IN ALL OTHER
CONFLICTS BETWEEN THIS SECURITY AGREEMENT AND THE MORTGAGES, THIS SECURITY
AGREEMENT SHALL GOVERN.


 


(B)                                 IN THE EVENT THAT THE TERM LOAN OBLIGATIONS
SHALL HAVE BEEN PAID IN FULL (OTHER THAN UNRIPENED OR CONTINGENT INDEMNITY
OBLIGATIONS UNDER THE RELEVANT TERM LOAN/NOTES DOCUMENTS FOR WHICH NO DEMAND HAS
BEEN MADE) WITH THE PROCEEDS OF ANY SUBSTANTIALLY CONTEMPORANEOUS ISSUANCE OF
UNSECURED INDEBTEDNESS OR QUALIFIED EQUITY INTERESTS OF ANY GRANTOR, AND THE
SENIOR SECURED TERM LOAN CREDIT AGREEMENT SHALL HAVE BEEN TERMINATED, THE
BORROWER SHALL, AT THE BORROWER’S EXPENSE (I) AMEND THE REVOLVING FACILITY
MORTGAGES CONCERNING THE MORTGAGED PROPERTIES LOCATED IN FLORIDA, GEORGIA, NEW
YORK, VIRGINIA OR ANY OTHER STATE THAT IMPOSES A MORTGAGE TAX, IN EACH CASE TO
INCREASE THE AMOUNT OF SECURED OBLIGATIONS SECURED BY SUCH REVOLVING FACILITY
MORTGAGE TO 100% OF THE FAIR MARKET VALUE OF SUCH MORTGAGED PROPERTY AT SUCH
TIME, AS DETERMINED BY THE BORROWER IN GOOD FAITH AND REASONABLY ACCEPTABLE TO
THE AGENT AND (II) CAUSE THE AMOUNT OF TITLE INSURANCE POLICY ON EACH MORTGAGED
PROPERTY TO BE INCREASED TO THE FAIR MARKET VALUE OF SUCH MORTGAGED PROPERTY AT
SUCH TIME AS SO DETERMINED.  THE BORROWER SHALL PAY ANY AND ALL INCREASED
MORTGAGE TAXES ASSOCIATED WITH THE MORTGAGED PROPERTIES LOCATED IN THE STATES
IDENTIFIED OR REFERRED TO IN CLAUSE (I) ABOVE AND SHALL CAUSE TO BE FILED ANY
DOCUMENTS, AGREEMENTS AND INSTRUMENTS WHICH MAY BE REQUIRED BY LAW OR WHICH THE
AGENT MAY REASONABLY REQUEST TO CARRY OUT THE TERMS AND CONDITIONS OF THIS
PARAGRAPH (B).


 

Section 7.25.                             Acknowledgement of Agent.  The Agent
acknowledges and agrees that, notwithstanding the occurrence or existence of a
Liquidity Event or an Event of Default, upon receipt by the Agent of a written
request of the Borrower signed by a Financial Officer of the Borrower setting
forth the amount of Specified In-Store Credit Card Payments, Consignment
Proceeds or Leased-Department Proceeds requested to be released and a reasonably
detailed calculation of the basis therefor, together with such supplemental
information in connection therewith as the Agent may reasonably request, the
Agent shall, within ten (10) Business Days after the Agent’s receipt of such
initial notice, transfer any such Specified In-Store Credit Card Payments,
Consignment Proceeds or Leased-Department Proceeds on deposit in the DBTCA
Account to the operating account of the Borrower specified in such notice or to
such other account as the Borrower may direct in such notice.

 

27

--------------------------------------------------------------------------------


 


ARTICLE VIII


NOTICES


 

Section 8.1.                                   Sending Notices.  Any notice
required or permitted to be given under this Security Agreement (i) sent by hand
or overnight courier service, or mailed by certified or registered mail, shall
be deemed to have been given when received or (ii) sent by facsimile shall be
deemed to have been given when sent and when receipt has been confirmed by
telephone (provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), in each case addressed to the Grantors at
the address set forth on Exhibit A as its principal place of business, and to
the Agent and the Lenders at the addresses set forth in accordance with Section
9.01 of the Credit Agreement.

 

Section 8.2.                                   Change in Address for Notices. 
Each of the Grantors, the Agent and the Lenders may change the address or
facsimile number for service of notice upon it by a notice in writing to the
other parties.

 


ARTICLE IX


THE AGENT


 

Deutsche Bank Trust Company Americas has been appointed Agent for the Lenders
hereunder pursuant to Article VIII of the Credit Agreement.  It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Agent hereunder is subject to the terms of the
delegation of authority made by the Lenders to the Agent pursuant to the Credit
Agreement, and that the Agent has agreed to act (and any successor Agent shall
act) as such hereunder only on the express conditions contained in such Article
VIII.  Any successor Agent appointed pursuant to Article VIII of the Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Agent hereunder.

 

[Signature Page Follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Agent have executed this Security
Agreement as of the date first above written.

 

 

NEWTON ACQUISITION, INC.,

 

 

 

 

By:

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Senior Vice President and General Counsel

 

 

 

NEWTON ACQUISITION MERGER SUB, INC.

 

 

 

 

By:

/s/ Kewsong Lee

 

 

Name:

Kewsong Lee

 

 

Title:

Senior Vice President

 

 

 

THE NEIMAN MARCUS GROUP, INC.,

 

 

 

 

By:

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Senior Vice President and General Counsel

 

 

EACH OF THE SUBSIDIARY PARTIES LISTED ON
EXHIBIT J HERETO,

 

 

 

 

By:

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Vice President

 

 

NM NEVADA TRUST,

 

 

 

 

By:

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Agent

 

 

 

 

By:

/s/ Mark E. Funk

 

 

Name:

Mark E. Funk

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:

Margueritte Sutton

 

 

Title:

Director

 

--------------------------------------------------------------------------------